KAREN R. BAKER, Justice, dissenting. There are two issues in this appeal: (1) whether the traffic stop was completed before Trooper Roark requested Menne’s consent to search the vehicle; and (2) whether Trooper Roark had reasonable suspicion to detain Menne after the traffic stop was completed. Because the majority erroneously determines that there was reasonable suspicion and does not address the issue of when the traffic stop was completed, I respectfully dissent. In Laime v. State, 347 Ark. 142, 60 S.W.3d 464 (2001), this court stated that “as part of a valid traffic stop, a police officer may detain a traffic offender while he completes certain routine tasks.” Id. at 157, 60 S.W.3d at 474. The significance of the traffic-stop time period was again addressed in Sims v. State, 356 Ark. 507, 157 S.W.3d 530 (2004). [A]s part of a valid traffic stop, a police officer may detain a traffic offender while the officer completes certain routine tasks, such as computerized checks on the vehicle’s registration, the driver’s license and criminal history, and the writing up of a citation |15or warning. During this process, the officer may ask the motorist routine questions such as his destination, the purpose of the trip, or whether the officer may search the vehicle, and he may act on whatever information is volunteered. Id. at 514, 157 S.W.3d at 535 (internal citations omitted). However, “[o]nce the purpose of the traffic stop is completed, the officer may not further detain the vehicle or its occupants unless something that occurred during the traffic stop generated the necessary reasonable suspicion to justify a further detention.” Yarbrough v. State, 370 Ark. 31, 38-39, 257 S.W.3d 50, 56-57 (2007) (quoting Sims, supra). In this case, the record shows that the purpose of the otherwise valid traffic stop had ended before the request to search was made. Trooper Roark testified to the following facts: • Shortly after making the stop, he was interested in getting the drug dog to appear based upon stopping the vehicle a month previously when a different driver was arrested for possession of .16 grams of marijuana. • Upon requesting the drug dog -within the first two or three minutes, he was told that it would take “a little while” for the canine officer to get there. • Between six and seven minutes into the stop, he had determined that Men-ne’s driver’s license was valid and there was nothing else to investigate regarding the speeding violation. • By ten minutes into the stop, he had ascertained that the vehicle was properly registered. • At twelve minutes and fifty-one seconds into the stop, he asked Menne to step outside of the vehicle. • When he requested Menne to step out of the vehicle, he had not witnessed any criminal conduct (other than the traffic violation). • At thirteen minutes and fifty-two seconds into the stop, he requested permission to search the vehicle. |ir* By the time he requested permission to search the vehicle, he had completed his investigation into the traffic stop and completed the warning ticket; however, he had not handed back her driver’s license or gotten Menne’s signature on the warning ticket. Clearly, at the time Trooper Roark asked for permission to search the vehicle, the legitimate purpose of the traffic stop had ended. The majority cites to Sims and Yarbrough for the basic proposition that a traffic stop is not completed if the officer has not returned documents to the driver or issued the citation. However, neither of those cases confronted the pivotal issue in this case: whether an officer may extend the stop by retaining the driver’s license and warning ticket beyond the time he could have performed those functions. Trooper Roark offered no explanation as to why he had failed to return the driver’s license and issue the warning ticket even though he testified that he had completed the traffic stop more than three minutes before he requested permission to search. An officer may not extend a traffic stop simply by failing to carry out these basic functions. I would find that the legitimate purpose of the traffic stop ended when Trooper Roark had the opportunity to return the driver’s license and to issue the warning ticket. Once the legitimate purpose of the stop terminated, Rule 3.1 of the Arkansas Rules of Criminal Procedure and our precedent do not allow continued detention unless the officer possesses reasonable suspicion that the person is committing, has committed, or is about to commit a felony or a misdemeanor involving danger to persons or property. See, e.g., Malone v. State, 364 Ark. 256, 217 S.W.3d 810 (2005). The officer must develop reasonable suspicion to detain before the legitimate purpose of the traffic stop has ended. Id. Whether there is | ^reasonable suspicion depends upon whether, under the totality of the circumstances, the police have “specific, particularized, and articulable reasons indicating that the person may be involved in criminal activity.” Burks v. State, 362 Ark. 558, 210 S.W.3d 62 (2005) (citing Laime, supra). While the majority correctly cites the above standard, it erroneously applies the standard to the facts of this case. Rule 2.1 of the Arkansas Rules of Criminal Procedure states that reasonable suspicion means a suspicion based on facts or circumstances that give rise to more than a bare suspicion, not an imaginary or purely conjectural suspicion. Here, Trooper Roark’s testimony revealed that he did not have reasonable suspicion to detain Menne or to request permission to search. This court’s precedent involving the existence of reasonable suspicion justifying the detention of a motorist after the termination of a legitimate traffic stop demonstrates that here the circuit court erred. Sims v. State, 356 Ark. 507, 157 S.W.3d 530 (2004), held that the officer did not have specific, particularized, and articula-ble reasons indicating that Sims was engaged in any drug-related activity such that he could be detained for a canine sniff of his vehicle. The officer testified that (1) Sims appeared nervous, was not listening to him, and began to sweat during questioning; (2) Sims, who had Illinois car tags, stated that he had picked up a friend in Mississippi who was going to do some yard work for him; (3) Sims’s passenger, on the other hand, stated that he was traveling with his brother; (4) Sims’s passenger could only produce a birth certificate as identification; and (5) a criminal history check on both | ismen revealed that both had prior drug arrests. The Sims court found that these factors did not give rise to more than a bare suspicion. However, in Burks v. State, 362 Ark. 558, 210 S.W.3d 62 (2005), this court held that the officer had reasonable suspicion to detain and conduct a canine sniff after the traffic stop was concluded. The officer testified that (1) Burks appeared anxious and answered evasively; (2) a license check showed Burks had been arrested for a firearms offense; and (3) Burks was driving a rental car due to be returned the day before that was not to be driven outside of California and Arizona. The Burks court stated that these facts established specific, articulable reasons to suspect that criminal activity was afoot. Likewise, in Laime v. State, 347 Ark. 142, 60 S.W.3d 464 (2001), reasonable suspicion was found based on (1) a background check that revealed a drug conviction which Laime lied about; (2) Laime’s ever-increasing agitation; (3) Laime and Dodd, a passenger and codefendant, stated that they were meeting people in Little Rock for dinner, but neither was able to name the dinner companions or the restaurant; and (4) Laime’s assertion that the van was borrowed from a friend, but it had actually been registered to Dodd earlier that day. While rejecting mere nervousness, standing alone, as constituting grounds for detention, the Laime court distinguished the conduct before it as that ranging from inquisitiveness to anger to combativeness. Thus, the majority’s reliance on Laime is misplaced. The majority’s reliance on Malone v. State, 364 Ark. 256, 217 S.W.3d 810 (2005), is also misguided. There, the officer stated at the suppression hearing that (1) Malone stated he was taking his niece to her aunt’s house, but when asked where she lived, Malone stated that he |13did not know exactly, somewhere in Arkansas; (2) Malone was nervous, shaking uncontrollably, did not make eye contact, and spoke in a very quiet voice; (3) the registration check on the Texas license plate indicated that the vehicle was owned by a Texas resident who was not in the vehicle, and no one in the vehicle could produce proof of ownership or registration for the car; and (4) there was no indication that the owner had given any of the occupants permission to possess the vehicle. This court stated that such factors gave the officer articula-ble reasons to extend the detention of Malone beyond the initial traffic stop. The majority lists five factors that gave Trooper Roark reasonable suspicion that Menne was engaged in criminal activity: (1) one month earlier he had stopped the same vehicle and arrested Menne’s passenger, Christopher Smith, for DWI and possession of marijuana; (2) Menne’s criminal-history check revealed a prior arrest; (3) information from a local police department was that Menne was suspected of drug dealing; (4) Menne was nervous; and (5) the time of night. However, Roark testified that the only information given to him by dispatch while he was at the scene was that Menne’s driver’s license was valid and that she had had an accident in 1995. He admitted that he listened to the tape recording of the stop, and it did not reflect that dispatch told him while he was at the scene that she had been arrested in another state. However, he stated that “at some point” he became aware that she had been arrested in another state for some unknown offense. This court has held that reasonable suspicion is determined by what the officer knows prior to detention pursuant to Rule 3.1. Sims, 356 Ark. 507, 513-14, 157 S.W.3d 530, 534-35. Also, Roark never elaborated on Menne’s nervousness as different than what any driver would exhibit when stopped by the lanpolice. While the majority recognizes the problem with relying on this type of evidence, it nonetheless finds it is a factor sufficient to warrant reasonable suspicion. In my view none of the factors in this case, in totality, gave rise to specific, particularized, and articulable reasons to believe that Menne might have been involved in criminal activity when the purpose of the traffic stop was completed. Therefore, Trooper Roark did not have reasonable suspicion to detain Menne further or ask for her consent to search the vehicle. I would reverse. HANNAH, C.J., joins this dissent.